Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The terminal disclaimer filed on 02/03/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  Application Serial No. 16/546648 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claims 1-7,11-15,19,21 and 24 are allowed. The following is an examiner’s statement of reasons for allowance:  
The prior art does not disclose a  heat spreader configured to be coupled to a burn-in testing board including a plurality of sockets having a combination of  a base portion; multiple springs coupled to the base portion; and a plurality of protrusions extending from the base portion, wherein, when the heat spreader is coupled to the burn-in testing board the protrusions are configured to (a) extend into corresponding ones of the sockets and (b) thermally contact corresponding ones of a plurality of semiconductor devices positioned within the sockets; and the springs are configured to extend between the burn-in testing board and the base portion outside the sockets to support the base portion above the sockets. As recited in claim 1. Claims 2,4-7 and 11 depend from allowed claim 1, they are also allowed accordingly.
The prior art does not disclose a heat spreader configured to be coupled to a burn-in testing board including a plurality of sockets , the heat spreader  includes a combination of  a base portion; multiple springs coupled to the base portion; and a plurality of protrusions extending from the base portion, wherein individual ones of the protrusions include a lower surface, wherein, when the heat spreader is coupled to the burn-in testing board, (a) individual 
The prior art does not disclose a  method of testing a plurality of semiconductor devices having combined method steps of  electrically coupling the semiconductor devices within corresponding sockets of a burn-in board; thermally coupling each of the plurality of semiconductor devices to a common heat spreader having a base portion and a plurality of protrusions extending from the base portion; -3- 154111657.1Application No. 16/546,674Attorney Docket No. 010829-9411.US00 Client Reference No. 2018-0902.00/US supporting the heat spreader on a plurality of springs extending between the heat spreader and the burn-in board outside the sockets such that base portion is positioned above the sockets; and heating the semiconductor devices as recited in claim 12. Claims 13-15 and 21  depend from allowed claim 12, they are also allowed accordingly.
The prior art does not disclose a system for use in testing a plurality of semiconductor devices, the system including: a burn-in board including a plurality of sockets, wherein the sockets are configured to receive corresponding ones of the semiconductor devices therein; and a heat spreader including a base portion and a plurality of protrusions extending from the base portion, wherein the protrusions are sized and shaped to extend into corresponding ones of the sockets to thermally contact corresponding ones of the semiconductor devices when the heat spreader is coupled to the burn-in board; and -4- 154111657.1Application No. 16/546,674Attorney Docket No. 010829-9411.US00 Client Reference No. 2018-0902.00/US multiple springs coupled to the heat Claim 24 depends from allowed claim 19, they are also allowed accordingly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/VINH P NGUYEN/Primary Examiner, Art Unit 2867